            Case 2:20-cv-00436-WC Document 1 Filed 06/22/20 Page 1 of 8


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                                                                                RECEIVED
                           NORTHERN DIVISION
                                                                             MO JUN 22
RITA DAVENPORT,           )                                                            A la 20
                          )                                              Dt_TBRA P.
                                                                         .cy; [1.,PETE
                                                                                    TF, it;" T'     CL
     Plaintiff,           )                                                                     COURT 6
                                                                                           7:ICT ALA
                          )                          Case No.:     2:20-cv-436
vs.                       )
                          )                          JURY DEMAND
IVY CREEK HEALTHCARE,LLC, )
                          )
     Defendant.           )


                                      COMPLAINT


      COMES NOW the Plaintiff in the above-styled case, Rita Davenport, by and

through her undersigned attorney, Richard R. Newton, and files this action against

Defendant Ivy Creek Healthcare,Inc.

      This is an Federal Question, Employment Law,case arising out ofPlaintiff's claim

and contention that her former employer, Ivy Creek Healthcare, LLC, violated the Age

Discrimination in Employment Act (29 U.S.C. §621, et seq) and Title VH of the Civil

Rights Act of 1964, as amended,(42 U.S.C. §2000e, et seq)in the terms and conditions

of her employment at Ivy Creek Healthcare. In support of Plaintiffs case, she would

state unto the Court as follows:




                                       COMPLAINT
                        Rita Davenport v. Ivy Creek Healthcare, LLC.
                                 Middle District ofAlabama
            Case 2:20-cv-00436-WC Document 1 Filed 06/22/20 Page 2 of 8


                             JURISDICTION AND VENUE

      1. Plaintiff brings this action under Federal Question Jurisdiction, §28 U.S.C.

1331, arising out of Defendant violating Age Discrimination in Employment Act (29

U.S.C. §621,et seq)[ADEA]and Title VII of the Civil Rights Act of 1964, as amended,

(42 U.S.C. §2000e,et seq)[Title VII].

      2.    Venue is proper as Plaintiff is a resident of Chilton County, Alabama, which

is located in the Northern Division of the Middle District of the United States District

Court for the Middle District ofAlabama.

      3.    On February 12, 2020, Rita Davenport filed an ADEA-based Charge of

Discrimination with the Equal Employment Opportunity Comtnission [EEOC],

Birmingham,Alabama, District Office.

      4.    On April 23, 2020, less than 90 days before the commencement of this

acrion, the EEOC issued a Norice of Right to Sue [NRTS] to Rita Davenport. A copy of

that NRTS ("Right to Sue" Letter) is attached hereto.



                                        PARIIES

      5. Plaintiff Rita Davenport is an adult over the age of nineteen (19) years of age

who resides in Chilton County,Alabama.

      6. Ivy Creek Healthcare, LLC, is a Miami, Florida-based company which does


                                       COMPLAINT
                        Rita Davenport v. Ivy Creek Healthcare, LLC.
                                 Middle District ofAlabama
            Case 2:20-cv-00436-WC Document 1 Filed 06/22/20 Page 3 of 8


business in Alabama as a Foreign Limited Liability Company. Its principle place of

business in Alabama is located in Elmore County, Alabama.

      7. The facility at which Plaintiff was employed before being fired by Ivy Creek

Healthcare, LLC in January 2020, was Chilton Urgent Care, located in Clanton, Chilton

County, Alabama.



                              STATEMENT OF FACTS

      8. For more than three (3) years Plaintiff Rita Davenport [Davenport] Defendant

Ivy Creek Heathcare, LLC's [Ivy Creek], employed Davenport as a Medical Assistant at

its Clanton,Alabama,facility, "Chilton Urgent Care."

      9. On or about January 3,2020,Ivy Creek fired Davenport.

      10. Ivy Creek fired Davenport citing what it called "1-11PAA violations" done by

Davenport in or around December 2019.

      11. A.Chilton Urgent Care manager also contended Davenport forged a "doctor's

excuse" for a person who was not a patient at Chilton Urgent Care.

      12. Davenport committed no HIPPA violations during her employment at Chilton

Urgent Care.

      13. Davenport did not forge any doctor's excuses.

      14. In December 2019, Davenport assisted one of Chilton Urgent Cares doctors


                                       COMPLAINT
                       Rita Davenport v. Ivy Creek Healthcare, LLC.
                                Middle District ofAlabama
            Case 2:20-cv-00436-WC Document 1 Filed 06/22/20 Page 4 of 8


and a local employer in investigating that employer's employee using a forged doctor's

excuse.

      15. Both the doctor and the employer praised Davenport for her efforts.

      16. When Davenport asked the Chilton Urgent Care manager to provide any

evidence of wrongdoing, she, the manager, could not.

      17. The reasons / excuses Ivy Creek and its Chilton Urgent Care manager used to

fire Davenport were mere pretexts.

      18. Ivy Creek's president, Mike Bruce, was directly and personally involved with

the scheme to fire Davenport, a scheme that fell apart without any evidence of

misconduct by Davenport, a scheme rooted in bad faith.

      19. Ivy Creek replaced Davenport with a woman who was about 32 years old at

the time.

      20. Davenport was 49 years old at the time she was replaced by the younger

woman.

      21.   Davenport's age was the reason for or a motivating factor in Ivy Creek's

decision to fire her and replace her with someone significantly younger than her.

      22. Davenport held multiple certificates relating to and was imminently qualified

to do job at Chilton Urgent Care.

      23. On or around February 5, 2020, one of Davenport's former supervisors at


                                       COMPLAINT
                        Rita Davenport v. Ivy Creek Healthcare, LLC.
                                 Middle District ofAlabama
               Case 2:20-cv-00436-WC Document 1 Filed 06/22/20 Page 5 of 8


Chilton Urgent Care, wrote of Rita Davenport: "Rita was never written up as long as I

was at [Chilton] Urgent Care. If any employee called in sick and Rita was not on the

schedule to work, she would come in and work and never complain..." "[Rita

Davenport] always went by the book... Rita is the most honest person I've ever worked

with."

      24. In contrast to Davenport, and according to another of Davenport's former

Chilton Urgent Cares former co-workers, a co-worker who observed Davenport's

younger replacement on the job in the days and weeks following Davenport's firing:

               "She [Davenport's younger replacement] knows nothing about the lab. I had

      to guide her running the urine controls this morning..."

               "She [Davenport's younger replacement] is constantly asking which tube to

         use and texting her boyfriend asking questions..."

               "She [Davenport's younger replacement] has even sent [her boyfriend]

         pictures for clarification."



                                           COUNT I

                            Age Discrimination in Employment Act

      25.      By this reference Plaintiff Davenport reiterates and incorporates the

allegations set forth in the preceding paragraphs as iffully set out herein.


                                          COMPLAINT
                           Rita Davenport v. Ivy Creek Healthcare, LLC.
                                    Middle District ofAlabama
              Case 2:20-cv-00436-WC Document 1 Filed 06/22/20 Page 6 of 8


      26. Plaintiff was more than 49 years old at the time Ivy Creek fired her.

      27. Ivy Creek subjected Plaintiffto an adverse employment action, termination.

      28. Defendant Ivy Creek's excuse/s for firing Plaintiff were mere pretext, devoid

of good faith, nor based on any reasonable business judgment.

      29. A substantially younger person filled the position from which Plaintiff was

fired, despite the fact Plaintiff was qualified to do the job from which she was

discharged.

      30. Defendant Ivy Creek willfully violated the ADEA and Title VII and in doing

so proximately caused Plaintiff harmed and damages, including, but not limited to, loss

of income, loss of benefits, and other damages owing to disparate treatment and/or

disparate impact of Defendant's policies, practices, acts or omissions regarding Plaintiff

owing or related to her age.

                                REQUEST FOR RELIEF

      NOW,WHEREFORE,Plaintiffrespectfiffly requests the following relief after trial

ofthis case by struck jury:

      A. Entry ofjudgment in Plaintiffs favor and against Defendant for lost backpay

and front pay.

      B. Entry of judgment in Plaintiffs favor and against Defendant for liquidated

damages.

                                       COMPLAINT
                        Rita Davenport v. Ivy Creek Healthcare, LLC.
                                 Middle District ofAlabama
      Case 2:20-cv-00436-WC Document 1 Filed 06/22/20 Page 7 of 8


C. Reasonable costs and attorneys fees.

D. Any and all other relief at law or equity to which Plaintiff may be entitled.




Respectfully filed on this, the    -tray of June, 2020.




                                             ard R. Newton,
                                         Attorney at Law,P.C.
                                        Counsel for Plaintiff
                                        1203 Regal Avenue
                                        Birmingham,AL 35213
                                        Tel: (205)356-2498
                                        richardrussellnewton@gmail.com




                                  COMPLAINT
                  Rita. Davenport v. Ivy Creek Healthcare, LLC.
                            Middle District ofAlabama
            Case 2:20-cv-00436-WC Document 1 Filed 06/22/20 Page 8 of 8


                                SERVICE ofPROCESS

      Undersigned counsel for Plaintiff hereby certifies that Mark Allen Treadwell, III,
Esq., (whose address is 129 W Columbus St., Dadeville, AL 36853) attorney for
Defendant Ivy Creek Healthcare, LLC, holds out to Plaintiffs counsel that, as a general
agent of the corporation and/or as an agent authorized by appointment by Defendant Ivy
Creek Healthcare, he will accept Service of Process on behalf of Defendant, pursuant to
Rule 4(h)(1)(B) ofthe Federal Rules of Civil Procedure. Undersigned Plaintiffs counsel,
upon return receipt of copies of the filed-in Summons & Complaint, will have same
served upon Mr. Treadwell, and file return ofservice with the Court.




                                               c ard R. Newton,
                                              Attorney at Law,P.C.
                                             Counsel for Plaintiff
                                             1203 Regal Avenue
                                             Birmingham,AL 35213
                                             Tel: (205)356-2498
                                             richardrussellnewton@gmail.com




                                      COMPLAINT
                       Rita Davenport v. Ivy Creek Healthcare, LLC.
                                Middle District ofAlabama
